


110 HR 824 IH: To amend the Internal Revenue Code of 1986 to classify

U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 824
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to classify
		  ethanol and biodiesel refining property as 7-year property for purposes of the
		  accelerated cost recovery system.
	
	
		1.7-year depreciation of
			 ethanol and biodiesel refining property
			(a)In
			 generalSubparagraph (C) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 7-year property) is amended by striking
			 and at the end of clause (iv), by redesignating clause (v) as
			 clause (vi), and by inserting after clause (iv) the following new
			 clause:
				
					(v)any ethanol or
				biodiesel refining
				property.
					.
			(b)Ethanol or
			 biodiesel refining propertySection 168(i) of such Code is
			 amended by adding at the end the following new paragraph:
				
					(18)Ethanol or
				biodiesel refining propertyThe term ethanol and biodiesel
				refining property means—
						(A)property used to
				produce biodiesel (as defined in section 40A(d)(1)), and
						(B)property used to
				produce ethanol other than from petroleum, natural gas, or coal (including
				lignite).
						.
			(c)Alternative
			 depreciation systemThe table
			 contained in section 168(g)(3)(B) of such Code (relating to special rule for
			 certain property assigned to classes) is amended by inserting after the item
			 relating to subparagraph (C)(iv) the following new item:
				
					
						
							
								(C)(v)7
								
							
						
					.
			(d)Alternative
			 minimum taxSubparagraph (B) of section 56(a)(1) of such Code is
			 amended by striking section 168(e)(3)(C)(iv) and inserting
			 clause (iv) or (v) of section 168(e)(3)(C).
			(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 property placed in service after the date of the enactment of this Act.
				(2)ExceptionThe amendments made by this section shall
			 not apply to any property with respect to which the taxpayer or a related party
			 has entered into a binding contract for the construction thereof on or before
			 such date, or, in the case of self-constructed property, has started
			 construction on or before such date.
				
